Citation Nr: 1135666	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a lumbar strain with ostoearthritis.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to July 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in pertinent part granted service connection for a lumbar strain with osteoarthritis and assigned an initial 10 percent rating, effective July 20, 2006.  

In March 2010, the Board granted service connection for PTSD and a 30 percent initial rating for carpal tunnel syndrome of the right hand; and remanded the low back issue for further development.


FINDING OF FACT

Since the award of service connection, the Veteran's low back disability has been manifested by forward flexion of no less than 80 degrees and combined range of motion of the thoracolumbar spine of no less than 210 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in June 2007 and September 2010 for his low back disability.  There is no evidence or contention that there has been a change in the disability since the last examinations in September 2010.  

In the March 2010 remand, the Board sought to obtain records of the Veteran's treatment at 123 Physical Therapy, LLC from January 2008 to the present.  In March 2010, VA sent the Veteran a letter, requesting that he complete a signed authorization so that these treatment records could be obtained.  To date, the Veteran has not responded to these letters or submitted any additional evidence.  VA is only obligated to obtain records if the claimant provides necessary authorizations.  38 C.F.R. § 3.159(c)(1)(i)-(ii) (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2010).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).


Analysis

The Veteran was afforded a VA examination in June 2007.  He complained of daily back pain, worse with prolonged sitting or standing.  He denied any radiation of pain down the legs, weakness, or bowel or bladder changes.  He also denied any flare-ups of back pain, problems with repetitive use, incapacitating episodes, or interference with his job or other daily activities.

On physical examination, there was no axillary tenderness, spasms, deformities or pain to palpation.  During range of motion testing, he was able to flex to 90 degrees, extend to 20 degrees, side bend 20 degrees bilaterally, and rotate 30 degrees bilaterally.  He complained of pain in all ranges of motion.  The examiner did not indicate at what point during range of motion the reported pain was experienced.  He did note however, that after repetitive motion, there was no additional loss of joint function due to pain, fatigue or lack of endurance.  Neurological examination was normal.  

X-rays of the lumbar spine indicated that the lumbar vertebral bodies were normal in height and alignment; the intervertebral disc spaces were maintained; there was straightening of the lumbar spine; the facets were grossly unremarkable; the pedicles were intact; and the SI joints were unremarkable.  The examiner diagnosed a lumbar strain/sprain.  

The Veteran was afforded his most recent VA examination in September 2010.  He complained of daily pain, worse with sitting or standing for prolonged periods of time, and occasional radiation of pain down the legs.  He denied any weakness or bowel or bladder changes, and indicated that the disability did not interfere with his job or daily activities.  

On physical examination, there was no axial tenderness, no deformities, no cellulitis, muscle spasms, scoliosis or pain to palpation.  The examiner noted that there was symptom exaggerating, as the Veteran complained of pain to superficial touching of the back, which was a positive Waddell sign.  

According to the examiner, the Veteran also exaggerated symptoms with motor strength testing.  He was able to go up on his heels and toes with both lower extremities.  Motor strength was 5/5 distal and proximal in both lower extremities.  

During range of motion testing, he was able to flex 80 degrees, extend 20 degrees, side bend to the right 25 degrees, side bend to the left 20 degrees, rotate to the right 20 degrees, and rotate to the left 25 degrees.  He complained of pain in all ranges of motion, but the examiner noted that there were no objective signs of pain.  The examiner also noted that after repetitive motion, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.

This evidence shows that the Veteran has been able to flex forward well beyond 60 degrees and has a combined range of motion far in excess of 120 degrees.  The VA examiners found no additional limitation due to functional factors, and the Veteran has not reported flare ups.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Although the first VA examiner did not report the explicit findings needed to determine whether there was additional limitation due to pain, the second examiner clarified that there was no objective evidence of pain, despite the Veteran's reports.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

The Veteran also does not have an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence required for a 20 percent evaluation under the general rating formula is not shown.  


Furthermore, there was no evidence on examination in June 2007 or September 2010 of an abnormal gait or any neurological deficits; and there were no complaints or indications of muscle spasm or abnormal spinal contour.  There is no other medical evidence of record, VA or private, showing that the requirements for a higher rating of 20 percent were met or approximated.

The Board notes that on examination in June 2007, the Veteran denied any radiation of pain down the legs, weakness, or bowel or bladder changes.  During examination in September 2010, he complained of occasional radiation of pain down the legs, but denied any weakness or bowel or bladder changes.  Furthermore, neurological examination in June 2007 and September 2010 was normal, revealing motor strength of 5/5 in both lower extremities with sensation grossly intact to light touch was normal, revealing muscle strength of 5/5 in the both lower extremities with sensation grossly intact to light touch.  Deep tendon reflexes were even at 2/4 and muscle tone was normal.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability.

In addition, intervertebral disc disease has not been identified and there is no evidence of physician prescribed bed rest.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2010).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for lumbar sprain, since the award of service connection.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by complaints of pain and limitation of motion.  This symptomatology is contemplated by the rating criteria.  He has not claimed that he is not able to perform the duties of a job for which his education and training have prepared him due to his service-connected low back disability.  Rather, on examination in June 2007 and September 2010, he reported that his low back disability did not interfere with his job performance.  Thus, there is no evidence of marked interference with employment.  In addition, there is no evidence of record showing that he has been hospitalization due to his low back disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  


Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran was reportedly employed as a mechanic at the time of the 2007 examination and as a police officer at the time of the 2010 examination.  As there has been no allegation or evidence of unemployability attributable to the Veteran's service-connected low back disability, the Board finds that further consideration of entitlement to a TDIU is not required.


ORDER

An initial rating in excess of 10 percent for a lumbar strain with osteoarthritis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


